DETAILED ACTION
Claims 1-20 have been examined and are pending.
There are no canceled, nor new claims.
This application is a Continuation (CON) of 15/076,534, now US 10,341,283.
Applicant’s amendments necessitate a new ground of rejection. Accordingly, this Office action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments with arguments, see pages 7-10, filed 2/5/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Gordon et al., YouTube and Furuichi et al., necessitated by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0110978 A1 (Gordon et al.), in view of non-patent literature supplied by Applicant entitled “YouTube Content ID Handbook 2.0”, dated Q2-2014, 111 pages (YouTube), and further in view of US 2016/0117489 A1 (Furuichi et al.).

As to Claim 1, Gordon et al. disclose a computer-implemented method comprising: 
acquiring, by a computing system, a video resource at a first level of a tiered architecture (Gordon et al. disclose the Aggregate feed 204 within the Aggregation System {second tier} generating an aggregate feed based on the service feed from the Internet service {first tier} - Fig 2C);
generating, by a computing system, based on the video resource, a first video representation at a second level of the tiered architecture, associated with a first video uploaded by a first publisher to a content platform (Gordon et al. disclose the Aggregate feed 204 within the Aggregation System {second tier} generating an aggregate feed based on the service feed from the Internet service {first tier} - Fig 2C); 
detecting that the first post posted by the first user and the second post posted by the second user are utilizing the first video representation (Gordon et al. disclose the aggregation of duplicate {feed shared with other users} or repetitive feeds posted by a plurality of users, the user devices able to represent the first video presentation. When one user shares a post with others, this necessarily requires that the post was first posted by a first user, and when the recipient of the first post “shares” the post with 
detecting that a third post is utilizing a second video representation generated based on the first video, the third post being initiated by a second publisher (Gordon et al. disclose the aggregation of duplicate or repetitive feeds posted by a plurality of users, the user devices able to represent the first video presentation - ¶¶ [0045, 0053-0054]; and Figs. 1 and 2A); and
causing the third post to utilize the first video representation instead of the second video representation (Gordon et al. disclose the aggregation of duplicate or repetitive feeds posted by a plurality of users, the user devices able to represent the first video presentation - ¶¶ [0045, 0053-0054]; and Figs. 1 and 2A). 
Gordon et al. disclose the collection of user metrics associated with a video feed in ¶ [0056], including, inter alia, pattern of content viewed and a pattern of access characteristics. However, Gordon et al. do not explicitly teach aggregating, by the computing system, based on the first post and the second post, data analytics for the first video representation based on the first video presentation being viewed by a plurality of viewers in different places, and hence reposted or shared; and detecting, by the computing system, that at least a first post and a second post representable at a third level of the tiered architecture are utilizing the first video representation. Nonetheless, YouTube discloses
aggregating, by the computing system, based on the first post and the second post, data analytics for the first video representation based on the first video presentation being viewed by a plurality of viewers in different places, and hence reposted or shared (YouTube discloses their Content ID software that is used to identify a user’s content {assets} being used in subsequent posts, useful in monetizing, tracking and blocking video in question – Section 1.1, first page and Section 3.1, first page; reporting on the use of a user’s content by others – “Reporting”, first page; and Sections 8.1-8.3 disclose YouTube Analytics at the content owner’s level, including levels of engagement and viewership); and
detecting, by the computing system, that at least a first post and a second post representable at a third level of the tiered architecture are utilizing the first video representation (YouTube discloses their Content ID software that is used to identify a user’s content {assets} being used in subsequent posts, useful in monetizing, tracking and blocking video in question – Section 1.1, first page and Section 3.1, first page; reporting on the use of a user’s content by others – “Reporting”, first page; and Sections 8.1-8.3 disclose YouTube Analytics at the content owner’s level, including levels of engagement and viewership).
It would have been obvious to one of ordinary skill in the art to combine aggregating, by the computing system, based on the first post and the second post, data analytics for the first video representation based on the first video presentation being viewed by a plurality of viewers in different places, and hence reposted or shared; and detecting, by the computing system, that at least a first post and a second post representable at a third level of the tiered architecture are utilizing the first video representation, taught by YouTube, with the collection of user metrics associated with a video feed, including, inter alia, pattern of content viewed and a pattern of access characteristics, taught by Gordon et al., in order to track viewership and levels of engagement for business purposes.
The combination of Gordon et al. and YouTube discloses the first and repeated posts of the same work as cited above, but is silent on copyright violations. However Furuichi et al.disclose
	{not displaying media content} in response to a determination  that the media is impermissible based on a copyright check (Furuichi et al. disclose not publishing a copyrighted work unless permission is first granted. Doing so requires the determination that a work is copyrighted - ¶¶ [0007, 0138-0140]); and 
a determination that the first publisher provided a command that authorizes  utilization of the first video representation (Furuichi et al. disclose not publishing a copyrighted work unless permission is first granted. Doing so requires the determination that a work is copyrighted - ¶¶ [0007, 0138-0140]).
It would have been obvious to one of ordinary skill in the art to combine not displaying media content in response to a determination that the media is impermissible based on a copyright check; and a determination that the first publisher provided a command that authorizes  utilization of the first video representation, taught by Furuichi et al., with causing the third post to utilize the first video representation instead of the second video representation, taught by the combination of Gordon et al. and Youtube, in order to avoid copyright infringement litigation.

As to Claim 2, the combination of Gordon et al., YouTube and et al. discloses the computer-implemented method of claim 1, further comprising: 
aggregating data analytics for the first video representation further based on the third post (YouTube discloses their Content ID software that is used to identify a user’s content {assets} being used in subsequent posts, useful in monetizing, tracking and blocking video in question – Section 1.1, first page and Section 3.1, first page; reporting on the use of a user’s content by others – “Reporting”, first page; and Sections 8.1-8.3 disclose YouTube Analytics at the content owner’s level, including levels of engagement and viewership). 
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 3, the combination of Gordon et al., YouTube and Furuichi et al. discloses the computer-implemented method of claim 1, 
wherein detecting that the third post is utilizing the second video representation is based on one or more image hashing processes (Examiner takes Official Notice that using hash values to compare media to determine whether they are duplicates was well known in the art, as evidenced by US 2015/0319138, US 2015/0082366, and US 2012/0323944). 
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 4, the combination of Gordon et al., YouTube and Furuichi et al. discloses the computer-implemented method of claim 2, further comprising: 
providing the second publisher with access to the data analytics for the first video representation (YouTube discloses their Content ID software that is used to identify a user’s content {assets} being used in subsequent posts, useful in monetizing, tracking and blocking video in question – Section 1.1, first page and Section 3.1, first page; reporting on the use of a user’s content by others – “Reporting”, first page; and Sections 8.1-8.3 disclose YouTube Analytics at the content owner’s level, including levels of engagement and viewership). 
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 5, the combination of Gordon et al., YouTube and Furuichi et al. discloses the computer-implemented method of claim 2, further comprising: 
providing, to the first publisher, a notification indicating that the third post is being initiated by the second publisher, wherein causing the third post to utilize the first video representation instead of the second video representation is based on a command from the first publisher (Gordon et al. disclose the aggregation of duplicate or repetitive feeds posted by a plurality of users, the user devices able to represent the first video presentation - ¶¶ [0045, 0053-0054]; and Figs. 1 and 2A). 

As to Claim 6, the combination of Gordon et al., YouTube and Furuichi et al. discloses the computer-implemented method of claim 5, 
wherein providing the notification is associated with a copyright checking process (Gordon et al. disclose the filtering to remove media that do not meet a predetermined criteria. One of ordinary skill would recognize that a copyright violation would fit the description of media that should be filtered out. Examiner also recognizes that media sites like Youtube.com have been filtering out copyright-protected content for over a decade - ¶ [0012]). 
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 7, the combination of Gordon et al., YouTube and Furuichi et al. discloses the computer-implemented method of claim 1, 
wherein the data analytics are associated with at least one of: social engagement information, reach information, view count information, viewer information, view time information, or completion information (Gordon et al. disclose the collection of user metrics associated with a video feed in ¶ [0056], including, inter alia, pattern of content viewed and a pattern of access characteristics. YouTube discloses their Content ID software that is used to identify a user’s content {assets} being used in subsequent posts, useful in monetizing, tracking and blocking video in question – Section 1.1, first page and Section 3.1, first page; reporting on the use of a user’s content by others – “Reporting”, first page; and Sections 8.1-8.3 disclose YouTube Analytics at the content owner’s level, including levels of engagement and viewership). 
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 8, the combination of Gordon et al., YouTube and Furuichi et al. discloses the computer-implemented method of claim 7, 
wherein the view count information includes at least a first view count associated with the first post and a second view count associated with the second post, and wherein aggregating the data analytics for the first video representation includes aggregating the first view count and the second view count (Gordon et al. disclose the collection of user metrics associated with a video feed in ¶ [0056], including, inter alia, pattern of content viewed and a pattern of access characteristics. YouTube discloses their Content ID software that is used to identify a user’s content {assets} being used in subsequent posts, useful in monetizing, tracking and blocking video in question – Section 1.1, first page and Section 3.1, first page; reporting on the use of a user’s content by others – “Reporting”, first page; and Sections 8.1-8.3 disclose YouTube Analytics at the content owner’s level, including levels of engagement and viewership). 
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 9, the combination of Gordon et al., YouTube and Furuichi et al. discloses the computer-implemented method of claim 8, 
wherein the view count information further includes first attribution information for the first view count associated with the first post and second attribution information for the second view count associated with the second post (Gordon et al. disclose the collection of user metrics associated with a video feed in ¶ [0056], including, inter alia, pattern of content viewed and a pattern of access characteristics. YouTube discloses their Content ID software that is used to identify a user’s content {assets} being used in subsequent posts, useful in monetizing, tracking and blocking video in question – Section 1.1, first page and Section 3.1, first page; reporting on the use of a user’s content by others – “Reporting”, first page; and Sections 8.1-8.3 disclose YouTube Analytics at the content owner’s level, including levels of engagement and viewership). 
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 10, the combination of Gordon et al., YouTube and Furuichi et al. discloses the computer-implemented method of claim 1, 
wherein the first video is associated with at least one of an image classification, an image hash value, a description, a caption, an author, a time, a date, a preview image, an encoding, a clip, a tag, or a label (Gordon et al. disclose the news video clip - ¶ [0160]). 

As to Claims 11-20, the limitations presented in Claims 1-9 are the same or similar to those in Claims 10-20, just in a different embodiment, and are therefore rejected on the same basis. 

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007.  The examiner can normally be reached on M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD G KEEHN/Primary Examiner, Art Unit 2456